PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/749,022
Filing Date: 22 Jan 2020
Appellant(s): Narayanan et al.



__________________
Steven Stupp
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 05/21/2021

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05/14/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 4-7, 10, 13-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Egner, et al. (US 2018/0167825 A1), hereinafter (“Egner”).

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  Rejections of Claims 1, 10 and 17 on the ground of non-statutory double patenting as being unpatentable over respective claims 7, 14 and 19 of U.S. Patent No (10,582,394B2), are withdrawn based on appellant filing a Terminal Disclaimer approved on 05/21/2021.

(2) Response to Argument
Appellant argues (see pgs. 13-14)
Independent claims 1, 10 and 17 include claim elements reciting a first interface circuit in an electronic device that is configured to transmit or receive one or more packets or frames in at least a channel in the shared band of frequencies using the first communication protocol; and provide a hold signal or instruction to the second interface circuit so that the second interface circuit temporarily does not communicate using at least the channel while the first interface circuit transmits or receives the one or more packets or frames. 
These claim elements are neither disclosed nor suggested by Egner et al. In the Final Office Action dated December 14, 2020, the Examiner indicates (p. 4, In. 23-p. 5, In. 8) that para. 85 in Egner et al. discloses: “... upon determination of a risk of interference or collision the context aware radio resource management system including a concurrent wireless link optimization system may select to shut down the shared wireless link option[,] select a wireless link alternative for the wireless link protocol having the greatest number of options in different radio frequency bands”. [emphasis added]. Moreover, the Examiner indicates that para. 85 in Egner et al. discloses: “...the concurrent wireless link optimization system may opt to switch to a different channel given sufficiently good wireless quality and other factors for selecting a different channel in the shared frequency band for either the WLAN or an unlicensed WWAN links” [emphasis added]. The Examiner then argues that “[this] clearly means instructing the second interface [circuit] to select/switch to a different channel.” With respect, this is incorrect. On pp. 9-10 of the present Office Action, the Examiner argues that the communication using one or more wireless technology protocols in licensed or unlicensed spectrum in Egner et al. discloses the recited first interface circuit and the second interface circuit. However, the Examiner is not specific as to which link in the licensed or the unlicensed spectrum corresponds to which recited interface circuit. Para. 85 in Egner et al. discloses switching but does not indicate whether the wireless link alternative is applied to the wireless link in the licensed or the unlicensed spectrum. Instead, Egner et al. discloses that this switching is for the wireless link protocol having the greatest number of options in different radio frequency bands or is to different channel for either the WLAN or an unlicensed WWAN link, which, at a given time, could be in either the licensed or the unlicensed spectrum (and, thus, per the Examiner’s argument, to be either the first interface circuit or the second interface circuit). Consequently, this disclosure in Egner et al. does not clearly mean instructing the second interface circuit to select/switch to a different channel. Instead, in the disclosure of Egner et al., whether the switching is performed by the first interface circuit or the second interface circuit is dynamically determined based on the greatest number of options in different radio frequency bands, sufficiently good wireless quality and/or other factors. This is not the same as the recited claim elements.
Examiner response:
Examiner firstly notes that Egner expressly and clearly disclose an electronic device  wireless device configured to transmit or receive one or more packets or frames in at least a channel in the shared band of frequencies using the first communication protocol. In particular, Egner discloses:  the RF band local QoS advertising system 430 may reside on a hub BTS wireless device 410 which may include a tunable radio module and antenna system 420, etc., Tunable radio module and antenna system 420 for hub BTS 410 may operate in at least one shared communication frequency band 421, 422, or 423 and be tunable for a variety of channels within each shared communication frequency band 425, etc., see fig.4 and par. 0066. Here, the disclosed antenna system represents the one or more antenna nodes which are coupled to one or more antennas, as recited in the claim. 
The network interface device shown as wireless adapter 120 can provide connectivity to a network 128, e.g., a wide area network (WAN), a local area network (LAN), wireless local area network (WLAN), a wireless personal area network (WPAN), low power wireless area network (LPWAN), a wireless wide area network (WWAN), or other network, etc., Wireless adapter 120 may include one or more radio frequency subsystems 130 with transmitter/receiver circuitry, wireless controller circuitry, amplifiers and other circuitry for wireless communications. Each radiofrequency subsystem 130 may communicate with one or more wireless technology protocols in licensed or unlicensed spectrum, etc., the information handling system 100 operating as a wireless communication device may operate a plurality of wireless adapters 120 for concurrent radio operation in one or more wireless communication bands. The plurality of wireless adapters 120 may further share a wireless communication band in some disclosed embodiments, etc., The wireless adapter 120 may operate in accordance with any wireless data communication standards, etc., the wireless adapter 120 may include one or more radio frequency subsystems 130 including transmitters and wireless controllers for connecting via a multitude of wireless links, pars. 00299-0033 and pars. 0068-0069, also see fig.4 and associated text in par. 0046, a networked wireless communication device 210, 220, or 230 may have a plurality wireless network interface systems capable of transmitting simultaneously within a shared communication frequency band. That communication within a shared communication frequency band may be sourced from different protocols on parallel wireless network interface systems or from a single wireless network interface system capable of transmitting and receiving from multiple protocols. Similarly, a single antenna or plural antennas may be used on each of the wireless communication devices). That is, Egner expressly and clearly discloses an electronic device comprising at least two wireless interfaces (network interface device shown as wireless adapter (120) including one or more radio frequency subsystems (130) with transmitter/receiver circuitry for providing wireless connectivity to different networks using different communications protocols/standards, and further provides two or more concurrent wireless links on a shared frequency band/channel, as disclosed above. 
Examiner secondly notes that Egner expressly and clearly discloses in par. 0124, which is quoted in the final Office action: [the concurrent wireless link optimization system may deploy interference or collision mitigation to minimize or avoid potential collision or interference for a selected pair of wireless links. For example, interference mitigation may include applying adaptive band-pass filtering or data transceiver scheduling for concurrently operating pairs of wireless links that may operate on the same or adjacent channels in the same frequency band if such wireless link pairs are to be selected for concurrent operation.] Here, scheduling the two concurrent wireless links to operate on the same shared channel clearly means temporarily hold data communication from one wireless link associated with a wireless interface while the shared channel is occupied by the other wireless link associated with the other wireless interface based on said scheduling in order to avoid collision as stated by Egner. 
Examiner further notes that, as to appellant arguments that:  the Examiner is not specific as to which link in the licensed or the unlicensed spectrum corresponds to which recited interface circuit, etc., the data scheduling is clearly applied to both of the wireless links, of the associated wireless transceivers, which may operating on the same shared and unlicensed channel or frequency band. That is, one transceiver will be the selection of concurrent wireless links operating if operating within a shared communication frequency band, see par. 0125. Egner further discloses in par. 0031: for example: Shared communication frequency bands may be unlicensed bands such as with the 5G standard relating to unlicensed wireless spectrum for small cell 5G operation or for unlicensed Wi-Fi WLAN operation in an example aspect or within other frequency bands that are shared by protocols such as service provider LPWAN protocols in upcoming network environments, etc.
Examiner further notes that Egner, in par. 0085, specifically discloses:   the concurrent wireless link optimization system may opt to bar selection of same channel concurrent wireless link operation or adjacent channel concurrent wireless link operation from user wireless communication device. In the case of a mobile information handling system having a broad set of wireless link options, upon determination of a risk of interference or collision, the context aware radio resource management system including a concurrent wireless link optimization system may select to shut down the shared wireless link option select a wireless link alternative for the wireless link protocol having the greatest number of options in different radio frequency bands). Examiner notes that the quoted portion may also broadly read on the recited limitation because it may mean: temporarily, i.e. when determining a risk of interference or collision from concurrent wireless links operating on the same channel, the other interface/protocol until the first wireless interface finishes using the channel and the channel becomes free for concurrent use by the  transceivers, wherein, at that point,  the context aware radio resource management system performs another determination for the risk of interference or collision. Examiner notes that said portion of Egner, quoted from par. 0085,  is provided merely as additional support, while the data scheduling clearly reads on the limitation as discussed above. Examiner further notes that which interface is the first interface or the second interface is irrelevant because any of the disclosed wireless transceivers and associated wireless links could be the first or second interface. That is, a wireless interface is prevented from communicating in the channel while the other wireless interface is communicating in the same channel in order to avoid collision, for example.
 As to appellant arguments that “the switching is dynamically determined based on the greatest number of options in different radio frequency bands, sufficiently good wireless quality and/or other factors”, Examiner first notes that the channel switching is an extra step by Egner and does not affect the fact that the other interface is temporarily prevented from operating in the same channel until the channel is free.  In other words, the disclosed teaching is related to what the other interface may do in the time during which the shared channel is occupied by the first/other interface, regardless of being dynamic or not. 
As to said switching is “dynamic”, as argued, Examiner notes that it does not appear to be relevant or affecting the fact that an interface/protocol is prevented from 

Appellant argues (see pgs. 14-15):
The Applicant also notes that, even if the Examiner’s argument/assertion is hypothetically accepted at face value for sake of argument, the disclosed switching or selecting a different channel in Egner et al. is not the same as the recited claim elements of providing a hold signal or instruction. Notably, while switching or selecting a different channel may prevent an interface circuit from using another channel, this is not the same as the recited providing a hold signal or instructions while the first interface circuit transmits or receives the one or more packets or frames on the other channel. The Applicant notes that Merriam-Webster dictionary defines “hold” as “to keep under restraint:” such as “to prevent from some action” or “to delay temporarily the handling of.” In contrast, Merriam-Webster dictionary defines “switch” as “an act of switching:” such as “to switch from one to another,” and “select” as “to choose (as by fitness or excellence).
Examiner response
Examiner notes that Egner, by instructing the second interface/protocol to switch to a channel which is different than the channel used by the first interface/protocol, essentially instructing the interface to not communicate in the channel used by the first interface/protocol. This also means the second interface is prevented from communicating in said channel.


Appellant argues (see pg.15):
In the Final Office Action (p. p. 5, In. 10-17), the Examiner indicates that para. 124 in Egner et al. discloses: “interference mitigation may include applying adaptive band-pass filtering or data transceiver scheduling for concurrently operating pairs of wireless links that may operate on the same or adjacent channels in the same frequency band if such wireless link pairs are to be selected for concurrent operation” [emphasis added]. The Examiner then asserts that “[this] portion clearly means the second interface [circuit] is instructed to operate according to a schedule, which is opposite to the schedule of the first interface [circuit], and therefore the second interface [circuit] will be temporarily prevented from transmitting/receiving data during the transmitting/receiving of the first interface [circuit] according to said schedule.” With respect, this is incorrect. Once again, the disclosure in Egner et al. is not specific as to whether the band-pass filtering or the data transceiver scheduling is applied to a link in the licensed spectrum or the unlicensed spectrum (and, thus, per the Examiner’s argument, to the first interface circuit or the second interface circuit in the disclosure of Egner et al.). Consequently, this disclosure in Egner et al. does not clearly mean instructing the second interface circuit to operate according to a schedule which is opposite of the schedule of the first interface circuit.
Examiner Response:
Examiner first notes that use of “band-pass filtering” is not relied upon on rejecting the recited limitation nor was it discussed by the examiner in the final Office action. Examiner further notes that Egner clearly discloses in par. 0124:  [data transceiver scheduling for concurrently operating pairs of wireless links that may operate on the same or adjacent channels in the same frequency band if such wireless link pairs are to be selected for concurrent operation].
 Examiner reiterates that the above quoted portion of Egner clearly means: in order to enable the two, or more, transceiver to concurrently operate correspond wireless links on the same channel, data scheduling is applied in order to prevent collision which will occur based on said concurrent operation of the wireless links. Note that here concurrent means operating on the same channel. Examiner notes that said data scheduling is apparently on a time basis because the same frequency channel is in use by one of the wireless transceiver, and therefore the scheduling cannot be on the basis of frequency. In other words, one transceiver needs to temporarily hold data transmission on the channel while the other transceiver is transmitting on the same channel. Examiner finds no difference from the recited claim feature. 
Examiner further notes, as to appellant arguments that “the disclosure in Egner et al. is not specific as to whether the band-pass filtering or the data transceiver scheduling is applied to a link in the licensed spectrum or the unlicensed spectrum”, the data scheduling is clearly applied to the wireless links, of the associated wireless transceivers, operating concurrently on the same shared channel. Examiner further notes that Egner discloses: Assessment of this interference may be determined or modeled and impact the selection of concurrent wireless links operating if operating within a shared communication frequency band, see par. 0125. That is, both of the wireless links may be operated by competing technologies in a shared/unlicensed channel, see Egner, par. 0031, for example: Shared communication frequency bands may be unlicensed bands such as with the 5G standard relating to unlicensed wireless spectrum for small cell 5G operation or for unlicensed Wi-Fi WLAN operation in an example aspect or within other frequency bands that are shared by protocols such as service provider LPWAN protocols in upcoming network environments, etc. 

Appellant argues (se pgs. 15-16):
Furthermore, the Applicant also notes again that, even if the Examiner’s argument/assertion is hypothetically accepted at face value for sake of argument, the disclosed band-pass filtering or the data transceiver scheduling in Egner et al. is not the same as the recited claim elements of providing a hold signal or instruction. Notably, band- pass filtering does not prevent an interface circuit from transmitting or receiving on a channel while another interface circuit transmits or receives one or more packets or frames on the channel. Indeed, the band-pass filtering disclosed in Egner et al. would prevent interference between pairs of wireless links that concurrently operate (1.e., transmit or receive) on the same channel. Regarding data transceiver scheduling, the Applicant notes that a schedule specifies, e.g., a time when a second interface circuit is allowed to use a channel. It does not, per se, specify a time when a second interface circuit is prevented from using the channel, and it does not specify a time when a second interface circuit is temporarily prevented from communicating using the channel by providing a hold signal or instruction from the first interface circuit, as recited in the independent claims. Additionally, in the embodiments in Egner et al. where the scheduling involves different channels that are used by the interface circuits, the schedule for a given interface circuit that uses one channel does not include information related to the use of 
Examiner response:
Examiner first notes that the use of “band-band filtering” is not discussed by the examiner in the Final Office action. Examiner provided explanation on how “scheduling the transceiver” is equivalent to the claimed feature.
As to appellant arguments that “a schedule specifies, e.g., a time when a second interface circuit is allowed to use a channel. It does not, per se, specify a time when a second interface circuit is prevented from using the channel, and it does not specify a time when a second interface circuit is temporarily prevented from communicating using the channel by providing a hold signal or instruction from the first interface circuit, as recited in the independent claims, examiner respectfully disagrees. Egner whole invention, and specifically the quoted portions thereof, as disclosed in par. 0124, is targeted to “avoid potential collision or interference for a selected pair of wireless links, as disclosed in par. 0124. This plainly means, by scheduling the transceivers” to concurrently operate in the same channels, one and only one of the transceivers is communicating at a time, otherwise there is no need for said scheduling or collision avoidance.

Appellant argues (see pg. 16):
Finally, the Applicant notes that the disclosed shut down of a shared wireless link option in Egner et al. (see, e.g., para. 85) is also not the same as the recited claim elements. Notably, the shut down in Egner et al. is not temporary (indeed, Egner et al. is 
Examiner response
Examiner respectfully disagrees. The shutting, as disclosed in par. 0085 of Egner, is indeed temporarily. Otherwise, the device will be permanently disabled from using the feature and there will be no need for the concurrent links operations or management thereof. Egner specifically discloses in par. 0085:   In the case of a mobile information handling system having a broad set of wireless link options, upon determination of a risk of interference or collision, the context aware radio resource management system including a concurrent wireless link optimization system may select to shut down the shared wireless link option select a wireless link alternative for the wireless link protocol having the greatest number of options in different radio frequency bands. That is, said shutting, or switching, is temporarily based “upon determination of a risk of interference or collision”.
No other argument are provided.






\


Respectfully submitted,

/MAGDI ELHAG/Primary Examiner, Art Unit 2641                                                                                                                                                                                                        
Conferees:
/CHARLES N APPIAH/Supervisory Patent Examiner, Art Unit 2641

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643                                                                                                                                                                                                                                                                                                                                                                                                                


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.